DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 06/07/2019.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed rotor having coil windings must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 8- 10, and 11-20 of copending Application No. 16/461,577 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a flywheel driven setting device wherein the flywheel is directly driven by the motor and the motor is a disk motor having at least one disk rotor and two stators. Which is at least one embodiment on the claimed invention of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fogle (U.S. 2016/0181891)
In regards to claim 1. Fogle discloses A flywheel-driven setting device (10) for driving fastening elements into a base (paragraph 41), comprising at least one flywheel (102), which is directly driven by an electric 
In regards to claim 2. Fogle discloses The flywheel-driven setting device according to claim 1, wherein the at least one disk rotor is a flywheel (the rotor 202 has a flywheel section 102 see at least paragraphs 49 and 50).
In regards to claim 3. Fogle discloses The flywheel-driven setting device according to claim 1, wherein the at least one disk rotor is provided with permanent magnets (210), which interact with stator windings (134).
In regards to claim 4. Fogle further discloses The flywheel-driven setting device according to claim 1, wherein the at least one disk rotor is connected with a rotor shaft (224 connected to shaft 110 by bearings 214), forming at least one annular cavity (the cavity is formed between the rotor 120 and shaft 110 see fig. 4). 
In regards to claim 10. Fogle further discloses The flywheel-driven setting device according to claim 1, wherein the disk motor comprises Hall sensors (152) for detecting a flywheel position and/or a flywheel speed of rotation (see at least paragraph 64).
In regards to claim 13. Fogle further discloses The flywheel-driven setting device according to claim 2, wherein the at least one disk rotor is provided with permanent magnets (210), which interact with stator windings (130).
In regards to claim 14. Fogle further discloses the flywheel-driven setting device according to claim 2, wherein the at least one disk rotor is connected with a rotor shaft (224 connected to shaft 110 by bearings 214), forming at least one annular cavity (the cavity is formed between the rotor 120 and shaft 110 see fig. 4).
In regards to claim 15. Fogle further discloses The flywheel-driven setting device according to claim 3, wherein the at least one disk rotor is connected with a rotor shaft (224 connected to shaft 110 by .

Claims 1, 2, 4, 5, 7, 9, 16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang (U.S. 2009/0032567)
In regards to claim 1. Liang discloses A flywheel-driven setting device (fig. 3) for driving fastening elements into a base (see at least paragraph 33), comprising at least one flywheel (22), which is directly driven by an electric motor (21), wherein the electric motor is a disk motor (see at least fig. 5) having at least one disk rotor (214). 
In regards to claim 2. Liang further discloses The flywheel-driven setting device according to claim 1, wherein the at least one disk rotor is a flywheel (the rotor 214 is a steel plate which acts as a flywheel for the motor).
In regards to claim 4, Liang further discloses The flywheel-driven setting device according to claim 1, wherein the at least one disk rotor is connected with a rotor shaft (224 connected to shaft 110 by bearings 214), forming at least one annular cavity (the cavity is formed between the rotor 120 and shaft 110 see fig. 4). 
In regards to claim 7. Liang further discloses The flywheel-driven setting device according to claim 5, wherein the at least one disk rotor comprises coil windings (213), which interact with permanent magnets of the stator device (215 see at least paragraph 31). 
In regards to claim 9. Liang further discloses The flywheel-driven setting device according to claim 1, further comprising a rotor shaft (210) and a stator device (215) wherein the rotor shaft is mounted outside of the stator device and of the at least one disk rotor in an axial direction (the shaft 210 is mounted to the housing 4 by bearing illustrated in fig. 5 outside of the stator and rotor in an axial direction of the rotor shaft 210).
Liang further discloses The flywheel-driven setting device according to claim 2, wherein the at least one disk rotor can rotate between two symmetrically arranged stator devices (illustrated in at least fig. 5 there is illustrated at least two stator devices 215 arrange symmetrically about the axis of shaft 210 wherein the disk rotor 214 rotates between).
In regards to claim 18. Liang further discloses The flywheel-driven setting device according to claim 4, wherein the at least one disk rotor can rotate between two symmetrically arranged stator devices (illustrated in at least fig. 5 there is illustrated at least two stator devices 215 arrange symmetrically about the axis of shaft 210 wherein the disk rotor 214 rotates between).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (U.S. 2009/0032567) in view of Sakai (U.S. 5,619,087).
In regards to claim 3. Liang discloses The flywheel-driven setting device according to claim 1, Liang does not disclose wherein the at least one disk rotor is provided with permanent magnets, which interact with stator windings. 
Sakai teaches a disk motor (10) having at least one disk rotor (24-1 and 24-2) which is provided with permanent magnets (25), which interact with stator windings (16A-1; 16B; 16A-2).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the motor design of Liang with the motor design of Sakai such that a disk motor type is used 
In regards to claim 6. Liang discloses The flywheel-driven setting device according to claim 1, Liang does not disclose a stator device that is fixed in place between two disk rotors, each designed as a flywheel and arranged symmetrically.
Sakai teaches a stator device (16b) that is fixed in place between two disk rotors (rotor 24-1 and 24-2), each designed as a flywheel and arranged symmetrically (illustrated in at least fig. 3 also see col 5 lines 41-59).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the motor design of Liang with the motor design of Sakai such that a disk motor type is used which provides a more compact axial size, and can generate a large output as disclosed in Sakai in at least col 2 lines 16-24 and col 2 lines 44-51.
In regards to claim 17. Liang in view of Sakai teaches The flywheel-driven setting device according to claim 3, Sakai further teaches wherein the at least one disk rotor (24-1 and 24-2) can rotate between two symmetrically arranged stator devices (the stator sections 16A-1 and 16A-2 the disk rotors 24-1 and 24-2 rotate between these two symmetrically arranged stator devices).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the motor design of Liang with the motor design of Sakai such that a disk motor type is used which provides a more compact axial size, and can generate a large output as disclosed in Sakai in at least col 2 lines 16-24 and col 2 lines 44-51.
In regards to claim 19. Liang discloses The flywheel-driven setting device according to claim 2, Liang does not disclose a stator device that is fixed in place between two disk rotors, each designed as a flywheel and arranged symmetrically.
Sakai teaches a stator device (16b) that is fixed in place between two disk rotors (rotor 24-1 and 24-2), each designed as a flywheel and arranged symmetrically (illustrated in at least fig. 3 also see col 5 lines 41-59).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the motor design of Liang with the motor design of Sakai such that a disk motor type is used which provides a more compact axial size, and can generate a large output as disclosed in Sakai in at least col 2 lines 16-24 and col 2 lines 44-51.
In regards to claim 20. Liang in view of Sakai teaches The flywheel-driven setting device according to claim 3, Liang does not disclose a stator device that is fixed in place between two disk rotors, each designed as a flywheel and arranged symmetrically.
Sakai teaches a stator device (16b) that is fixed in place between two disk rotors (rotor 24-1 and 24-2), each designed as a flywheel and arranged symmetrically (illustrated in at least fig. 3 also see col 5 lines 41-59).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the motor design of Liang with the motor design of Sakai such that a disk motor type is used which provides a more compact axial size, and can generate a large output as disclosed in Sakai in at least col 2 lines 16-24 and col 2 lines 44-51.

Claims 5, 6, 8, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (U.S. 2009/0032567) in view of  Goldie (U.S. 5,396,140).
In regards to claim 5. Liang discloses The flywheel-driven setting device according to claim 1, Liang does not disclose wherein the at least one disk rotor can rotate between two symmetrically arranged stator devices.
Goldie teaches a disk motor (10) having a least one disk rotor (12, 14, 16) wherein the at least one disk rotor can rotate between two symmetrically arranged stator devices (20, 22, 24, 26 see fig. 1).
It would have been obvious to one having ordinary skill in the art at the time of effective filling to modify the motor of Liang with the teachings of the disk motor as described by Goldie which provides for an increase in torque output without increasing the size of the motor see at least col 1 line 48- col 2 line 20. One having ordinary skill would have been motivated to increase the torque output of the motor in a device for driving fasteners as disclosed by Liang.

In regards to claim 6. Liang discloses The flywheel-driven setting device according to claim 1, Liang does not disclose a stator device that is fixed in place between two disk rotors, each designed as a flywheel and arranged symmetrically.
Goldie teaches a disk motor (10) having a stator device (22, 24) that is fixed in place between two disk rotors (12, 14, 16), each designed as a flywheel and arranged symmetrically (illustrated in at least fig. 1).
It would have been obvious to one having ordinary skill in the art at the time of effective filling to modify the motor of Liang with the teachings of the disk motor as described by Goldie which provides for an increase in torque output without increasing the size of the motor see at least col 1 line 48- col 2 line 20. One having ordinary skill would have been motivated to increase the torque output of the motor in a device for driving fasteners as disclosed by Liang.
In regards to claim 8. Liang discloses the flywheel-driven setting device according to claim 5, Liang does not disclose wherein the at least one disk rotor and the stator device comprise coil windings.
Goldie further teaches wherein the at least one disk rotor and the stator device comprise coil windings (see at least figs. 2 element 70 and fig. 3 element 80).
In regards to claim 11. Liang in view of Goldie teaches The flywheel-driven setting device of claim 6, Goldie further teaches wherein the disk rotors comprise coil windings which interact with permanent 
In regards to claim 12. Liang in view of Goldie teaches The flywheel-driven setting device of claim 6, Goldie further teaches wherein the disk rotors and the stator devices comprise coil windings (see at least figs. 2 element 70 and fig. 3 element 80).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731